DETAILED ACTION
In response to applicant's telephone inquiry regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
The reference Shultz US20080124667 was not correctly cited in the last Office action.  The correct citation is shown on the attached PTO-892.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a single-stage furnace” and “modulating a gas valve to reduce a flow of gas to the single-stage furnace”.  A single-stage furnace by definition only has one stage.  Thus, a single-stage furnace is always operating at 100% capacity (unless it is off).  Utilizing a modulating gas valve with a furnace creates, by definition a multi-stage furnace.  By providing the furnace with a modulating valve and operating it at a different stage it is no longer a single-stage furnace.  Thus, the claim contradicts itself.  
Examiner interprets the limitation “a single-stage furnace” as “a furnace”.  
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.  In the present case, the written description fails to clearly redefine the term “single-stage” furnace.  
Claims 2-7 are indefinite at least by virtue of dependency. 
Claim 6 recites “a two-stage gas valve” further contradicting the “single-stage furnace” recited in the claims. 
Claim 7 recites “a variable stage gas valve” further contradicting the “single-stage furnace” recited in the claims.
Claim 8 recites “a single-stage furnace” and “modulating a gas valve to reduce a flow of gas to the single-stage furnace”.  A single-stage furnace by definition only has one stage.  Thus, a single-stage furnace is always operating at 100% capacity (unless it is off).  Utilizing a modulating gas valve with a furnace creates, by definition a multi-stage furnace.  By providing the furnace with a modulating valve and operating it at a different stage it is no longer a single-stage furnace.  Thus, the claim contradicts itself.  
Claims 9-14 are indefinite at least by virtue of dependency. 
Claim 13 recites “a two-stage gas valve” further contradicting the “single-stage furnace” recited in the claims. 
Claim 14 recites “a variable stage gas valve” further contradicting the “single-stage furnace” recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrejsa et al US20140061322 in view of Shultz US20080124667.
Regarding claim 1, Hrejsa et al US20140061322 discloses a method of controlling a furnace in a multi-zone system, the method comprising: 
monitoring, by an HVAC controller of an HVAC system, a temperature of each zone of a plurality of zones (Fig. 1, thermostats for respective zones ¶25); 
determining, by the HVAC controller, if the temperature of at least one zone of the plurality of zones is less than a threshold temperature (¶25, ¶32, Fig. 3); 
responsive to a determination that the temperature of at least one zone of the plurality of zones is less than the threshold temperature, powering on the HVAC system to satisfy a heating demand of the zone having a temperature less than the threshold temperature (¶32, Fig. 3); 
monitoring, by the HVAC controller, an outlet temperature of the furnace (temperature sensor 194, Fig. 1); 
Hrejsa does not expressly disclose determining, by the HVAC controller, if the outlet temperature is greater than an outlet temperature threshold; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace.
Shultz US20080124667 teaches a method of controlling a furnace wherein a controller determines, if the outlet temperature is greater than an outlet temperature threshold; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace (¶21, thermal limit sensor 50 limits gas supply to the burner via a valve in order to reduce the temperature).  Shultz teaches that such a step ensures that the device operates within specific limits established by the manufactures or industry standards (¶3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Hrejsa with the thermal limit control step taught by Shultz since doing so amounts to a known technique for controlling furnaces with the known predictable result of ensuring the device operates within rated limits.  

Regarding claim 2, the previously combined references teach the method of claim 1, comprising: determining, by the HVAC controller, if the heating demand has been satisfied (Hrejsa, Fig. 3, 375, 335, 370); and responsive to a determination that the heating demand has not been satisfied, returning to the monitoring step (Hrejsa, ¶32, ¶25 during routing operation of the device, monitoring of the zone temperatures will continue).
Regarding claim 3, the previously combined references teach the method of claim 1, wherein the powering on the HVAC system comprises adjusting a damper to direct a flow of conditioned air in the HVAC system to the at least one zone of the plurality of zones having a temperature less than the threshold temperature (Hrejsa , ¶26).
Regarding claim 4, the previously combined references teach the method of claim 1, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned at an outlet of the furnace (Hrejsa, discharge air temperature sensor 194, ¶24).
Regarding claim 5, the previously combined references teach the method of claim 1, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned in an air duct coupled to an outlet of the furnace (Hrejsa Fig. 1, ¶24).

Regarding claim 8, Hrejsa et al US20140061322 discloses a method of controlling a furnace in a multi-zone HVAC system (Fig. 1), the method comprising: 
monitoring, by an HVAC controller of the multi-zone HVAC system, an outlet temperature of the furnace (temperature sensor 194, Fig. 1); 
Hrejsa does not expressly disclose determining, by the HVAC controller, if the outlet temperature is greater than an outlet temperature threshold; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace.
Shultz US20080124667 teaches a method of controlling a furnace wherein a controller determines, if the outlet temperature is greater than an outlet temperature threshold; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace (¶21, thermal limit sensor 50 limits gas supply to the burner via a valve in order to reduce the temperature).  Shultz teaches that such a step ensures that the device operates within specific limits established by the manufactures or industry standards (¶3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Hrejsa with the thermal limit control step taught by Shultz since doing so amounts to a known technique for controlling furnaces with the known predictable result of ensuring the device operates within rated limits.  
Regarding claim 9, the previously combined references teach the method of claim 8, comprising: determining, by the HVAC controller, if a heating demand of the multi-zone HVAC system has been satisfied (Hrejsa, Fig. 3, 375, 335, 370); and responsive to a determination that the heating demand has not been satisfied, returning to the monitoring step (Hrejsa, ¶32, ¶25 during routing operation of the device, monitoring of the zone temperatures will continue).
Regarding claim 10, the previously combined references teach the method of claim 8, comprising adjusting a damper to direct a flow of conditioned air in the multi-zone HVAC system to a zone of the multi-zone HVAC system having a temperature less than a threshold temperature (Hrejsa , ¶26).
Regarding claim 11, the previously combined references teach the method of claim 8, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned at an outlet of the furnace (Hrejsa, discharge air temperature sensor 194, ¶24).
Regarding claim 12, the previously combined references teach the method of claim 8, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned in an air duct coupled to an outlet of the furnace (Hrejsa Fig. 1, ¶24).

Claim(s) 6, 7, 13, 14 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrejsa et al US20140061322 in view of Shultz US20080124667 and in view of Gierula et al. US20020092516.  
Regarding claim 6, Hrejsa does not expressly disclose the method of claim 1, wherein the gas valve is a two-stage gas valve with a low- flow rate and a high-flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a two-stage valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Regarding claim 7, Hrejsa does not expressly disclose the method of claim 1, wherein the gas valve is a variable-stage gas valve with a variable flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a full modulated valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Regarding claim 13, Hrejsa does not expressly disclose the method of claim 8, wherein the gas valve is a two-stage gas valve with a low- flow rate and a high-flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a two-stage valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Regarding claim 14, Hrejsa does not expressly disclose the method of claim 8, wherein the gas valve is a variable-stage gas valve with a variable flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a full modulated valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                     

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762